Citation Nr: 1004389	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  04-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for cognitive 
disorder, claimed secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for vision impairment, 
claimed secondary to service-connected hypertension.  

3.  Entitlement to an increased (compensable) rating for 
erectile dysfunction.  

4.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) prior to October 15, 2008.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) from October 15, 2008 to January 7, 
2009.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) beginning January 7, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to 
July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  In a rating decision dated in April 2003, the RO, 
in pertinent part, denied an increased rating for 
hypertension and denied service connection for cognitive 
disorder, claimed secondary to hypertension.  In addition, 
in a rating decision dated in July 2007, the RO denied 
service connection for vision impairment, claimed secondary 
to hypertension, and denied an increased (compensable) 
rating for erectile dysfunction.  Also, in a rating decision 
dated in July 2008, the RO denied TDIU.  

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is in the claims file.  


FINDINGS OF FACT

1.  At the November 2009 hearing, the Veteran indicated that 
he wished to withdraw the appeal concerning the matter of 
entitlement to service connection for cognitive disorder, 
claimed secondary to hypertension.  

2.  There is no evidence of chronic vision disability in 
service or for many years after service, nor is their 
competent evidence that relates any current vision 
disability to service or to any service-connected 
disability, including the Veteran's service-connected 
hypertension or diabetes mellitus.  

3.  At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more. 

4.  Throughout the appeal period, the Veteran's erectile 
dysfunction has been manifested by loss of erectile power 
and deformity of the penis characterized as shrinkage and 
retraction.  

5.  The evidence of record does not demonstrate that prior 
to October 15, 2008, the Veteran was unemployable solely as 
a result of his service-connected disabilities.  

6.  Resolving all reasonable doubt in favor of the Veteran, 
the evidence demonstrates that from October 15, 2008, to 
January 7, 2009, the date of aortic valve replacement 
surgery, the Veteran's service-connected disabilities 
precluded all forms of substantially gainful employment.  

7.  The evidence of record does not demonstrate that 
subsequent to post-surgical convalescence, which ended 
July 31, 2009, that the Veteran's service-connected 
disabilities precluded all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran concerning the matter of entitlement to service 
connection for cognitive disorder, claimed secondary to 
hypertension, have been met, and that appeal is dismissed.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  

2.  Vision impairment was not incurred in or aggravated by 
active service, nor is any vision disability proximately due 
to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2009). 

4.  The criteria for a 20 percent evaluation for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.21, 4.31, 4.115b, 
Diagnostic Code 7522 (2009).  

5.  The criteria for a total disability rating based on 
individual unemployability were not met prior to 
October 15, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2009). 

6.  The criteria for a total disability rating based on 
individual unemployability were met from October 15, 2008, 
to January 7, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2009).

7.  The criteria for a total disability rating based on 
individual unemployability after July 31, 2009, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim withdrawal

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. 
§ 20.202.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his authorized 
representative.  Id.  

The Veteran and his representative clearly indicated on the 
record at the November 2009 Board hearing that the Veteran 
wished to withdraw his appeal concerning entitlement to 
service connection for cognitive disorder, claimed secondary 
to hypertension.  The Veteran has met the criteria of 38 
C.F.R. § 20.204 for withdrawal of the appeal on this issue.  
As there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have 
jurisdiction to review the appeal as to this claim, and it 
will be dismissed.  

VA duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in July 2002, February 2007, 
April 2007, October 2007, January 2008, and June 2008.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified his duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006).  The Board also notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

As to the duty to assist, service treatment records are in 
the claims file, and the RO obtained VA medical records, 
Social Security Administration (SSA) records pertaining to 
the Veteran's claim for SSA disability benefits, post-
service private treatment records as well as statements from 
past employers.  The Veteran has been provided multiple VA 
examinations, he participated in an August 2007 conference 
with a Decision Review Officer at the RO and he testified at 
the Board videoconference in November 2009.  After the Board 
hearing, he submitted additional evidence from a private 
physical with a waiver of initial consideration of that 
evidence by the RO.  The Veteran has not indicated that he 
has or knows of additional evidence pertaining to his 
claims.  

Claims on appeal

In this decision, the Board will decide the claims that 
remain on appeal, that is, service connection for vision 
impairment, increased rating claims for hypertension and 
erectile dysfunction and TIDU.  Initially, the Board notes 
that it has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim. 

Service connection - vision impairment

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  It was noted, however, 
that VA will not concede a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b) (effective after October 10, 2006); see 71 Fed. 
Reg. 52744 (Sept. 7, 2006) (noting the revision was required 
to implement the Court's decision in Allen, 7 Vet. App. 
439).  

To establish entitlement to secondary service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the 
service-connected disability and the current disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background and Analysis

Service treatment records do not show, nor does the Veteran 
contend, that he had vision problems in service.  The 
chronological records do not include complaint, finding or 
diagnosis of any vision impairment.  At his service 
separation examination in July 1968, distant vision was 
20/20 in each eye, and the examiner evaluated the Veteran's 
eyes as normal.  The Veteran's service-connected 
disabilities include hypertension and type II diabetes 
mellitus.  During an October 1979 VA medical examination, 
the examiner specifically stated that there was no eye 
pathology noted on examination.

The Veteran contends that he has vision impairment secondary 
to his service-connected hypertension, and in this regard he 
has submitted the report from his private optometrist, C.H., 
at Cumberland Hill Vision.  Office records dated from 
February 1991 to April 2007 show the Veteran underwent 
periodic eye examinations and was prescribed corrective 
lenses for refractive error.  On a regular basis, the 
Veteran reported constant blurred vision in both eyes while 
reading and at distance and also reported occasional 
floaters/spots.  Following the January 2007 examination, the 
optometrist noted trace cortical lens changes in both eyes.  
He said there were no signs of pathology or side effects due 
to diabetes mellitus.  In a February 2007 report, the 
optometrist stated he advised the Veteran that the small 
changes and ocular health appeared within normal limits.  He 
said he advised the Veteran that medicines such as HCTZ 
(hydrochlorothiazide), Trazodone, Cymbalta, and others, 
individually could cause blurred vision as a side effect and 
in combination also.  The optometrist advised the Veteran to 
follow-up with his physician.  In April 2007, the Veteran 
reported problems with night vision with spotting, glare, 
and halos.  After examination, the optometrist noted glare 
secondary to cataracts in both eyes and said that some 
symptoms could well be secondary to meds and high blood 
pressure and other side effects.  

Records from the Veteran's private physician, P.E., M.D., 
show that at a visit in July 2007, the Veteran reported that 
he had developed some blurred vision over the last six 
months.  Dr. P.E. said he had a note from the Veteran's 
optometrist who found his vision was "okay" and wondered if 
the blurred vision could be a side effect of any one of the 
Veteran's multiple medications.  The physician noted the 
Veteran wondered if it was from one of his blood pressure 
medicines, or his Cymbalta, which he said had been the best 
of the different antidepressants he had been on.  It was 
noted that the Veteran's current medications included 
Lipitor, Lopressor, hydrochlorothiazide, Accupriol, 
omeprazole, Trazodone, Cymbalta, Norvasc, Glucosamine-MSM, 
and Allegra.  After examination, the physician said that 
regarding the Veteran's blurry vision, it did not sound like 
it was related to diabetes mellitus and the Veteran was 
comfortable to watch it without changing any of his 
medications.  The physician said he tended to doubt this was 
a drug side effect, but anything was possible.  Office notes 
from Dr. P.E. show that at his next visit in January 2008, 
on review of systems, the Veteran reported no eyesight 
problems.  

The Veteran underwent a VA eye examination in June 2008, and 
the physician who examined the Veteran reported that he 
reviewed the Veteran's claims file prior to the examination.  
He noted the Veteran had no history of eye diseases, eye 
operations, or eye injuries.  At the examination, the 
Veteran complained of floaters in both eyes and said he had 
trouble focusing, especially at near.  He stated he 
sometimes missed words and had to go over them a couple 
times.  Following the examination, the physician stated that 
he did not appreciate any hypertensive retinopathy or 
diabetic retinopathy.  The diagnosis was mild cortical 
cataract in both eyes unrelated to the Veteran's 
hypertension or diabetes mellitus.  

Office notes from Dr. P.E. include reports of visits in 
May 2008, November 2008, and December 2008.  None of those 
records mentions any complaint, finding, diagnosis, or 
opinion regarding vision.  

At the November 2009 videoconference hearing, the Veteran 
testified that when his hypertension became active is the 
time he started having floaters and he also testified that 
floaters were very heavy about the time his diabetes 
started, which he said was in the past two to three years.  
He also testified that in addition to floaters he has 
trouble focusing while driving and reading books and doesn't 
pick up the written letters.  He said the confusing part is 
that when his eyes were examined he had 20/20 vision in each 
eye.  He testified that although he does not have any kind 
of specific evidence, he is pretty sure his vision problems 
are secondary to his service-connected hypertension.  

As noted above, in conjunction with his claim for service 
connection for vision impairment, the Veteran argues that he 
has vision problems that should be service-connected as 
secondary to his service-connected hypertension.  He has 
made no argument for service connection for vision 
disability on a direct basis or as secondary to his service-
connected diabetes mellitus.  

The Board has considered the Veteran's claim for service 
connection for vision impairment, but finds that service 
connection is not warranted on a direct basis because there 
is no evidence of any chronic eye disorder or vision loss in 
service, nor is there any basis for attributing any current 
vision problems to service.  As outlined above, the 
Veteran's service treatment records include no complaint, 
finding, or diagnosis of chronic vision disability.  
Although the Veteran has said that when his hypertension 
became active is when he started having floaters, the 
earliest post-service medical records dated in the 1970s and 
showing treatment for hypertension include no complaints of 
blurred vision or floaters, and at his first VA examination 
for hypertension, which was in October 1979, the examiner 
specifically noted there was no eye pathology.  

The first evidence of complaints of blurred vision and 
floaters was not until an optometry report in June 1998, and 
it was not until January 2007 that traces of cataracts were 
noted.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Additionally, no competent evidence of record provides a 
link between the Veteran's current vision loss or trace 
cataracts and his active service, and refractive errors of 
the eye are not recognized as disease or injuries within the 
meaning of applicable VA legislation.  

As to the Veteran's contention that his vision problems, 
which he describes as blurred vision and floaters, are 
related to his service-connected hypertension, the Board 
acknowledges that in his February 2007 report pertaining to 
the January 2007 visit and in April 2007, the Veteran's 
optometrist said that various medications, including 
hydrochlorothiazide [one of the medications prescribed for 
the Veteran's hypertension] could cause blurred vision and 
advised the Veteran to check with his physician.  In this 
regard, the Board notes that the United States Court of 
Veterans Appeals (Court) has held that the use of equivocal 
language such as "could have" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  As the optometrist's opinion 
is speculative, it cannot provide a competent nexus between 
the Veteran's claimed vision impairment and his service-
connected hypertension or medication used in its treatment.  

The Board further notes that the Veteran's private physician 
said that although anything was possible, he tended to doubt 
that the Veteran's blurry vision was a drug side effect, 
which weighs against the claim.  Further, that physician 
said it did not sound like the blurry vision was related to 
diabetes mellitus (which is a service-connected disability), 
and at the VA eye examination, the examining physician who 
reviewed the claims file specifically stated he found 
neither diabetic retinopathy nor hypertensive retinopathy.  
He further stated the mild cortical cataracts were unrelated 
to the Veteran's hypertension or diabetes mellitus.  

To the extent that the Veteran has argued that his claimed 
vision problems of blurred vision and floaters are due to 
his hypertension or has argued implicitly that the trace 
cataracts identified in 2007 are related to service or his 
service-connected hypertension or diabetes, the Board notes 
that the record does not show, nor does the Veteran contend, 
that he has specialized education, training, or experience 
that would qualify him to provide a medical opinion in this 
regard.  Although he is competent to report observable 
symptoms, it is now well established that a lay person such 
as the Veteran is not competent to opine on matters beyond 
the scope of his competence such as diagnoses and opinions 
as to medical causation.  Thus any opinion from him that 
trace cataracts are causally related to service or his 
service-connected diabetes or hypertension or that any 
current vision problems including blurred vision and 
floaters are due to his service-connected hypertension is 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for vision impairment, including as 
secondary to his service-connected hypertension and diabetes 
mellitus.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine in not applicable where, 
as here, the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


Increased ratings - in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2009).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2009).  The Court, however, 
has held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless they 
constitute the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet.  
App. 91 (1993); see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).  

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  In every 
instance where the Rating Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 
(2009).  

Where a veteran's diagnosed condition does not match any of 
the diagnostic codes contained in the Rating Schedule, it is 
permissible to rate the condition under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  Conjectural analogies will be avoided, 
as will the use of analogous ratings for conditions of 
doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2009).  

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).  

The Court has held that in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in 
different levels of compensation from the time an increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  


Hypertension

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7171 (2009)

Review of the record shows that in a November 1979 rating 
decision, the RO granted service connection for hypertension 
with a 10 percent rating effective from April 1979.  The 
10 percent rating was continued in subsequent rating 
decisions.  In a statement received at the RO in May 2002, 
the Veteran said he wanted to initiate a claim for an 
increased rating for his hypertension.  In a history and 
physical examination report from Roger Williams Medical 
Center in conjunction with back surgery in August 2001, 
blood pressure was 120/80.  VA outpatient records show blood 
pressure readings were 110/80 and 132/76 in September 2001, 
146/90 in March 2002, and 136/90 in April 2002, and in those 
records it was noted that medication for hypertension was 
prescribed by his private physician, Dr. P.E.  At a VA 
examination in October 2002, blood pressure was 144/82, 
recheck on the right was 152/98, and recheck on the left was 
166/102.  The examiner noted the blood pressure was under 
moderate control and that the Veteran was taking medications 
though his private doctor.  At a VA outpatient visit in 
January 2003, blood pressure was 124/82, and at a VA 
neurological examination in March 2003, blood pressure was 
120/80.  At an office visit to Dr. P.E. in July 2003, blood 
pressure was 130/82, and in January 2004, blood pressure was 
110/80.  

Later records show that at a VA outpatient visit in 
April 2005, it was noted that in September 2004 the 
Veteran's blood pressure had been up while taking Vioxx 
following back surgery.  At the April 2005 visit, blood 
pressure was 144/100 on recheck.  The physician noted that 
the blood pressure was not well controlled on Accupril 40 mg 
in the office but the Veteran asserted it was often normal 
or lower; the examiner said that the regimen would not be 
changed on isolated readings.  At a visit to Dr. P.E. in 
November 2005, blood pressure was 130/90.  At VA in 
December 2005, blood pressure was 130/90, and it was noted 
that the Veteran continued on Accupril 40 mg.  

Records from R.M., M.D., a private cardiologist, show he 
first saw the Veteran in May 2006.  At that time he gave a 
long history of hypertension and said he had had chest 
discomfort for years.  On examination, blood pressure was 
140/110 in the right arm and 150/110 in the left arm at the 
beginning of the examination; at the end it was 150/110, and 
it was 160 by palpation in the leg.  The cardiologist's 
impression was that the Veteran had inadequately controlled 
hypertension.   He prescribed hydrochlorothiazide.  

At a visit in June 2006, the Veteran said he had had two 
brief episodes of chest pain since the last visit.  At the 
June 2006 visit, blood pressure was initially 135/95 and was 
130/95 at the end of the visit.  Dr. R.M. stated it was his 
impression that the Veteran had moderately controlled 
hypertension and moderate aortic stenosis.  He added Norvasc 
2.5 mg a day and asked the Veteran to decrease his alcohol 
intake.  

The Veteran returned in July 2006 because of episodes of 
burning chest pain.  His blood pressure was 160/100, and his 
heart rate was 104.  The impression was that the Veteran's 
chest pain syndrome was not ischemic in origin.  The 
physician commented that the Veteran's blood pressure 
remained quite elevated as did his heart rate.  He increased 
the Norvasc to 5 mg a day and added Lopressor 25, twice a 
day.  At a follow-up visit in late July 2006, blood pressure 
was 115/90, and heart rate was 100 and regular.  The 
cardiologist stated it was his impression that the Veteran's 
blood pressure was better controlled.  The cardiologist 
reviewed a list of home readings in July and stated they 
were generally good but the Veteran occasionally had 
systolics over 140 and diastolic over 100.  He increased 
Lopressor to 50 twice a day.  The highest readings on the 
list of home blood pressures (dated from mid-July to the 
date of the office visit in late July) were 180/102, 150/80, 
162/88, 144/108, 164/100, and 140/100.

At a VA examination in August 2006, blood pressure readings 
were 126/96, 124/96, and 130/92.  Eye examination showed no 
palperbral edema, no mild AV nicking, no neovascularization, 
and no hemorrhage.  In September 2006, Dr. P.E. noted the 
Veteran had been working with his cardiologist on blood 
pressure control and on a few visits there his blood 
pressure was significantly elevated resulting in multiple 
adjustments in medication.  At the September 2006 visit to 
Dr. P.E. blood pressure was 110/80.  When the Veteran saw 
Dr. R.M. in October 2006, blood pressure initially was 
125/85 and at the end of the exam was 105/70.  The physician 
commented that his impression was that blood pressure was a 
little bit on the low side, and he adjusted the Veteran's 
medication.  At VA examination in November 2006, blood 
pressure was 130/96.  When the Veteran returned to Dr. R.M. 
in December 2006, blood pressure was 100/75, and the 
physician said his impression was that blood pressure was 
under good control.  At Dr. P.E.'s office in January 2007, 
blood pressure was 110/70.  At a visit to Dr. R.M. in 
April 2007, blood pressure was 115/85, and the physician's 
impression was well-controlled hypertension.  In June 2007, 
blood pressure was 120/90.  Dr. R.M. commented that the 
Veteran's blood pressure remained very labile, but had been 
well controlled at his last two visits.  

In a letter dated in July 2007, Dr. R.M. stated that 
Veteran's blood pressure had been very difficult to treat 
because of its lability.  When Dr. P.E. saw the Veteran in 
July 2007, blood pressure was 120/90.  At a VA examination 
in August 2007, blood pressure readings were 118/76, 106/76, 
and 112/78.  The examiner noted the Veteran's prescribed 
medications and that he had well-documented labile blood 
pressure.  She stated that blood pressure was well 
controlled and within normal limits on three separate 
readings.  At Dr. R.M.'s office in November 2007, blood 
pressure was 130/95; it was 120/90 in December 2007.  At a 
VA examination in December 2007, blood pressure was 106/80.  

At a January 2008 visit to Dr. P.E., blood pressure was 
110/80, and at a VA examination in February 2008, blood 
pressure was 108/76.  On the same date in June 2008, blood 
pressure was 150/78 at a VA heart examination and 140/90 at 
a VA genitourinary examination.  At visits to Dr. P.E., 
blood pressure was 100/70 in May 2008, 124/88 in 
November 2008, and 130/85 in December 2008.  

The Veteran underwent a VA heart examination in April 2009, 
and at that time it was noted he had a history of aortic 
stenosis and had undergone aortic valve replacement at 
Miriam Hospital in January 2009.  At the April 2009 
examination, blood pressure was 115/77.  At a VA outpatient 
visit in August 2009, it was noted that the April 2009 blood 
pressure was 115/77.  

At the November 2009 hearing, the Veteran testified that he 
realized that blood pressure readings had been normal at VA 
examinations.  He testified that he monitored his blood 
pressure on a daily basis and for several days in the recent 
past the morning reading had been 157 over close to 90, and 
he said his pressure fluctuated during the day.  He 
testified that his physician had adjusted his medication 
when he saw him a couple days before the hearing.  

Based on the evidence of record, the Board finds that at no 
time during the appeal has the Veteran's hypertension been 
manifested by diastolic pressure readings predominately 110 
or more, or systolic pressure readings predominantly 200 or 
more, which is required for the next higher, or 20 percent, 
rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
Board acknowledges that the Veteran has reported, and his 
cardiologist has confirmed, difficultly controlling 
fluctuations in his hypertension.  The Board notes, however, 
that reported readings have always been below those required 
for the next higher, 20 percent rating, and medication 
adjustments have maintained readings well within the 
criteria for the presently assigned 10 percent rating.  

As there is nothing in the record to suggest that the 
schedular criteria are inadequate, or that the disability 
picture presented by the hypertension is somehow 
exceptional, referral for extraschedular consideration is 
not indicated.  See 38 C.F.R. § 3.321 (2009); Thun v. Peake 
22 Vet. App. 111 (2008).  

The Board has considered the evidentiary rule requiring that 
reasonable doubt be resolved in a claimant's favor 
(38 C.F.R.  §§ 3.102, 4.3).  However, as the preponderance 
of the evidence is against this claim, that rule does not 
apply.  The claim must be denied.  

Erectile dysfunction

In September 2003, the RO granted service connection for 
erectile dysfunction with a noncompensable rating from the 
date of receipt of the service connection claim in May 2003.  
Effective the same date, the RO granted special monthly 
compensation based on loss of use of a creative organ.  The 
current claim for an increased (compensable) rating for 
erectile dysfunction was filed in January 2007.  

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27.  The Veteran's erectile 
dysfunction has been rated as follows:

752
2
Penis, deformity, with loss of erectile 
power
201
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.  

In conjunction with his claim for an increased rating, the 
Veteran submitted a January 2007 letter from Dr. P.E. who 
stated that the Veteran has a deformity of the penis with 
loss of erectile function.  

At a VA genitourinary examination in February 2007, the 
Veteran reported that he began having erectile dysfunction 
approximately seven or eight years ago worsening over the 
past few years.  He stated he only got about half of an 
erection and it was not firm enough for penetration and it 
was not long lasting.  He reported a strong libido but said 
he had had no luck with Viagra, Levitra, or Cialis, although 
he had had luck with Viagra in the past.  He said he had not 
tried MUSE, Caverject, or VED.  The Veteran described his 
penis as small and retracted.  He stated he was informed he 
was circumcised but now believed he had a foreskin and 
stated this was because his penis had retracted.  The 
diagnosis after exanimation was erectile dysfunction.  The 
nurse practitioner said the phallus was normal in appearance 
and had been normal in appearance at a previous examination 
in 2003.  

Office notes from a private urologist, B.M., M.D., show that 
in March 2007, the Veteran reported his penis was getting 
smaller.  He complained of continued erectile dysfunction 
and said he wanted spontaneity.  

In a statement dated in October 2007, the Veteran said that 
in office visits to Dr. B.M he had described how his penis 
had gone from a non-overlapping skin over the head of his 
penis to an overlapping skin, which closed at the end.  The 
Veteran said that this was his interpretation of a deformity 
of his penis.  He said he complained a number of times 
regarding the shrinkage of his penis to his primary care 
physician, Dr. P.E., and that Dr. P.E. understood that he 
took this issue very seriously as a deformity of his penis.  
The Veteran said about six years ago, when he had weighed 
285 pounds and his legs and abdomen were enlarged, his penis 
did not have an overlapping foreskin nor did his penis pull 
back into the groin.  He said that it was not until the past 
couple years that he had had the overlapping foreskin and 
his penis and testicles had receded into his groin area.  He 
said his current weight was 248 pounds and his abdomen no 
longer protruded as it had when he weighed more, yet penis 
retraction and overlapping skin had increased and his penis 
size had significantly decreased.  The Veteran also said 
that for the past three years and continuing to the present 
time, even with foreplay and prescribed medication, he had 
had no erection.  

When the Veteran saw his general physician, Dr. P.E., in 
January 2008, he complained of inadequacy of penile erection 
and said that medications did not help.  In a letter dated 
in April 2008, Dr. B.M. said the Veteran had been a urologic 
patient of his since 1996 and had undergone a transurethral 
resection of the prostate (TURP) in 1997.  He said that 
recently the Veteran had been complaining of erectile 
dysfunction.  The physician said that he felt that while a 
small portion of the erectile dysfunction may be secondary 
to the TURP, it was far more likely that the Veteran's 
[service-connected] hypertension and diabetes were the cause 
of his erectile dysfunction.  

At a VA genitourinary examination in June 2008, the Veteran 
gave a history of erectile dysfunction for approximately 
eight or nine years, with more over the past few years.  He 
reported no luck with Viagra, Levitra, and Cialis although 
he had had luck with Viagra in the past.  He said he had not 
tried Caverject or EED.  On examination, the physician said 
the Veteran had some penile deformity.  He said the Veteran 
had a small penis and it retracted a little bit.  He said 
the Veteran was not circumcised.  The diagnosis was erectile 
dysfunction.  

In a letter dated in July 2008, the Veteran's private 
urologist, Dr. B.M., said the Veteran had been his urologic 
patient since 1996 and had undergone TURP procedures in 1997 
and 2003.  The physician said the Veteran complained of 
erectile dysfunction, which was probably secondary to 
hypertension and diabetes.  He said this had been increasing 
despite the use of Viagra and that the Veteran had been 
given information regarding the vacuum erection device and 
MUSE therapy.  

In a letter dated in July 2008, the Veteran's wife said that 
for the past five years or so the Veteran had not been able 
to sustain and erection during intercourse.  She said this 
problem started slowly but for the last four years there had 
been no possibility of an erection, even with the use of 
Viagra.  

In a letter dated in November 2009, Dr. B.M. repeated that 
the Veteran had been his urologic patient and had undergone 
TURPs in the past.  He said the Veteran has erectile 
dysfunction, which apparently under government vocabulary is 
described as a penis deformity with loss of erectile power.  
The physician said the Veteran's erectile function had 
failed treatment with Viagra therapy.  

Based on the foregoing, the Board concludes that a 20 
percent rating is warranted under Diagnostic Code 7522.  The 
loss of erectile power has been adequately established.  A 
deformity is a "distortion of any part or general 
disfigurement of the body..."  Dorland's Illustrated Medical 
Dictionary 481 (30th ed. 2003).  There is no specific 
requirement that the deformity be traumatic in nature.  The 
footnote in 38 C.F.R. § 4.115b dictates that special monthly 
compensation should be considered with the schedular rating.  
See 38 C.F.R. §§ 4.14, 4.115b.  

Loss of erectile power has been established clearly by the 
evidence outlined above.  As to deformity of the penis, 
although the nurse practitioner who examined the Veteran in 
February 2007 said the phallus was normal in appearance, 
medical records and statements from the Veteran show he has 
complained of shrinkage of his penis, and his private 
physician, Dr. P.E., in January 2007, and the VA physician 
who examined the Veteran in June 2008 have said he has 
penile deformity.  Based on this, the Board finds that 
throughout the appeal period the Veteran's has had loss of 
erectile power and deformity of the penis characterized by 
shrinkage and retraction of the penis.  As such, the 
Veteran's erectile dysfunction symptoms more nearly 
approximate the criteria for a 20 percent rating than the 
noncompensable rating, so with application of the provisions 
of 38 C.F.R. § 4.7 and resolution of all reasonable doubt in 
favor of the Veteran, the Board concludes that the criteria 
for a 20 percent rating under Diagnostic Code 7522 have been 
met.  This is the highest schedular rating under Diagnostic 
Code 7522.  The Board has considered the possibility of a 
higher evaluation different rating code, but there is no 
other rating code that is more appropriate for evaluation of 
the Veteran's disability.  

As to this issue, there is nothing in the record to suggest 
that the schedular criteria are inadequate, or that the 
disability picture presented by the Veteran's erectile 
dysfunction is somehow exceptional, referral for 
extraschedular consideration is not indicated.  See 
38 C.F.R. § 3.321 (2009); Thun v. Peake 22 Vet. App. 111 
(2008).  


TDIU

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable 
at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3)  Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.  See 38 C.F.R. § 4.16.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of 
the Census, as the poverty threshold for one person.  
Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to 
the nature of the employment and the reason for termination.  
See 38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular 
percentage standards, the case should be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  See 38 C.F.R. § 4.16(b).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

In a rating decision dated in January 2008, the RO awarded 
an increased rating, from 10 percent to 60 percent, for the 
Veteran's hypertensive heart disease effective 
October 31, 2007.  The Veteran filed his TDIU claim in 
January 2008.  

In addition to hypertensive heart disease, the Veteran's 
service-connected disabilities are hypertension, type 2 
diabetes mellitus, and erectile dysfunction.  

In a statement dated in February 2008, the Veteran said his 
work day was limited and he became tired and had chest 
discomfort after a half hour of light labor.  He said that 
when he was able to put in four hours of light labor, he had 
to rest the next day and that when he worked more than four 
hours he experienced shortness of breath, chest pain, and 
dizziness.  He said he could not do painting or routine 
repairs on the three-family dwelling he owns and could not 
do moderate or heavy yard work.  He said he had no skills 
other than laboring, which he could no longer do.  

On a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, received in 
February 2008, the Veteran stated hat his heart and diabetes 
were the service-connected disabilities that prevented him 
for securing or following any substantially gainful 
occupation.  He stated that he had completed high school and 
had last worked full time in 1985.  He said the most he ever 
earned in one year was $20,000 as a mail handler in 1984.  
He said he became too disabled to work in February 2006 and 
reported in the last five years in which he worked, he had 
worked 25 hours a week as a driver for Johnson & Wales from 
January 2000 to November 2000 and had worked 15 hours a week 
for Wheeler School from January 2000 to August 2000.  In 
addition, he reported he had worked 16 hours a week as a 
driver for Epoch Assisted Living from February 2005 to 
April 2005 and had worked four hours a week as a driver for 
L & L Limousine from June 2005 to February 2006.  He stated 
that he received Social Security Disability Income that was 
not related to his heart disability.  

Records from the Social Security Administration (SSA) show 
that in a Disability Determination and Transmittal, Form 
SSA-831-C3, dated in December 2001, the Veteran was awarded 
SSA disability benefits and the disability began in 
November 2000.  The primary diagnosis was discogenicc and 
degenerative disorders of the back, and the secondary 
diagnosis was carpal tunnel syndrome.  

In response to a VA request for employment information, 
Epoch Assisted Living reported in March 2008 that the 
Veteran had worked as a driver from February 2005 to 
April 2005 and had lost no time due to disability.  In a 
statement received in April 2008, Johnson & Wales reported 
the Veteran had worked there as a driver, 20 hours a week 
from January 2000 to November 2000.  In April 2008, AL & L 
Limousine Company reported the Veteran worked there as a 
driver for 6 hours a week from June 2005 to February 2006.  
In terms of concessions, the employer said the Veteran was 
unable to drive long distances due to stress and he was 
given limited runs.  The employer said the reason for the 
termination was "stress/high blood pressure."  In a letter 
dated in June 2008, the business manager of The Wheeler 
School stated that the Veteran had been an on call, part-
time bus driver for the school, his hire date was in 
September 1998 and he worked for the school for 
approximately two years.  The business manager said the 
school no longer had payroll records for the Veteran.  

Records from Medicine Associates dated in November 1997 
include a history of the Veteran having wrenched his back in 
April 1996 when he was working driving a passenger van at 
the airport.  The Veteran said he did not report the injury 
to his employer, but over the following week or so he ended 
up being fired, apparently for unrelated circumstance.  It 
was noted that the Veteran had had previous back injures 
related to work at the post office and had been out of work 
for approximately nine years prior to the brief employment 
in April 1996.  

Office notes from Dr. P.E. show that at an annual review 
visit in January 2008, the physician noted that in 
December 2007 the Veteran's blood sugars became elevated and 
he had been started on metformin.  The Veteran complained of 
dyspnea on exertion and occasional chest pain.  Dr. P.E. 
said the question was whether the Veteran was just out of 
shape and overweight or whether this was related to his 
aortic stenosis.  On review of systems, it was noted there 
was occasional chest pain or discomfort with extra exertions 
and very few palpitations with better blood pressure 
control.  After examination and review of history, Dr. P.E. 
commented that the Veteran's aortic stenosis had progressed 
to some degree and he thought the Veteran understood that at 
some point he probably would need cardiac catheterization 
and aortic valve replacement.  Dr. P.E. said the current 
plan was for the Veteran to gradually work on exercise and 
conditioning and see how his functional level responded.  

At a February 2008 VA examination for the Veteran's diabetes 
mellitus, it was noted the Veteran's military occupational 
specialty in service was electrician.  After service he 
retired as an electrician in 1990 but stated that he last 
worked around 1995 doing some driving.  He stated that he 
left work due to his deteriorating health, specifically 
orthopedic conditions.  At the examination, the Veteran 
denied any specific restrictions in his activities related 
to his diabetes.  After examination and review of the 
record, the diagnosis was diabetes mellitus, type two, on 
oral agents.  The physician said there was no objective 
evidence of diabetes-related microvascular, macrovascular, 
or nonvascular complications.  

Office notes from Dr. P.E. show that in May 2008 the Veteran 
was seen at a follow-up visit.  He reported that he 
exercised in the swimming pool and stated that he jogged in 
the pool for one and a half miles and then had to slow down 
for shortness of breath.  He said that recently he had had 
little dizziness, no chest pain, no syncope, and no near 
syncope.  After examination, the physician advised the 
Veteran to continue current medications and stated his 
diabetes was well controlled based on his current 
glycohemoglobin.  The physician noted that the Veteran's 
aortic stenosis had tolerated his increase in exercise and 
the Veteran knew at some point he might need surgery.  

At a VA examination in June 2008, the physician noted that 
he had been asked to evaluate the Veteran and to state the 
extent of his functional impairment due to his service-
connected hypertension, hypertensive cardiovascular disease.  
The physician said his opinion was based on interview and 
examination of the Veteran as well as review of the claims 
file.  He noted the Veteran had a history of hypertension, 
aortic valve disease with moderate aortic stenosis and 
dilated aortic root.  At the examination, the Veteran said 
he experienced chest pains, which he said appeared at any 
time.  He said they would develop these pains in his chest 
after he had been working four hours or so.  He also said he 
became fatigued and was unable to work for this reason.  

The physician who conducted the June 2008 VA examination 
referred to a July 2007 letter the Veteran's private 
cardiologist, Dr. R.M., in which Dr. R.M. stated the Veteran 
was under his care for labile hypertension, elevated 
cholesterol, moderate aortic stenosis and mildly dilated.  
He noted that Dr. R.M. stated the Veteran's preoccupation 
with his physical condition had interfered with his ability 
to function normally.  The physician examined the Veteran 
and said that based on the limited information available, it 
did not appear that the Veteran had significant functional 
limitations related to his cardiac disease.  He said that he 
did not know the degree of the Veteran's aortic stenosis but 
his clinical examination did not suggest a severe aortic 
stenosis.  The physician said that based on the interview of 
the Veteran it did not appear that his functional 
limitations were significant.  He said he would estimate the 
Veteran's functional level at approximately eight METs.  He 
said he did not find any significant limitation from the 
Veteran's hypertension or hypertensive cardiovascular 
disease that would render him unemployable, except for 
employment that would require significant physical exertion.  

At the June 2008 VA genitourinary examination, the physician 
stated that the Veteran's erectile dysfunction did not 
preclude him from either physical or sedentary employment.  

In a letter dated in October 2008, the Veteran's 
cardiologist, Dr. R.M., said the Veteran had several cardiac 
conditions.  He said he had hypertension, elevated 
cholesterol, at least moderate aortic stenosis, which was 
worsening, dilation of his aorta, diabetes, and left 
ventricular dysfunction on a nuclear stress test in 
May 2007.  Dr. R.M went on to say the Veteran had multiple 
symptoms, including chest pain, shortness of breath, dyspnea 
on exertion, decreased exercise tolerance, and periods of 
presyncope.  The physician said it was impossible to tell 
which of these symptoms were related to his hypertension or 
his aortic stenosis.  Dr. R.M. said he felt the Veteran was 
unable to be employed, either part time or full time, 
because of his symptoms.  

Dr. P.E.'s records show that in November 2008 the Veteran 
presented with complaints of decreasing exercise capacity.  
The Veteran reported that in the past week, while walking on 
a trail, he developed left-sided chest pain and shortness of 
breath.  He stated that the trail was a flat surface and not 
very strenuous and he had walked on the trail before without 
any complications.  He said he was able to complete the one 
mile walk during which time the symptoms persisted, but 
with 20 minutes of rest the symptoms resolved.  The Veteran 
stated that he had had no symptoms at rest.  He reported 
that he typically walked up and down an Olympic-size 
swimming pool and had continued to do this with no chest 
pains or shortness of breath during this exertion.  It was 
noted that on a current electrocardiogram (EKG) there was 
perhaps more evidence of left ventricular hypertrophy 
compared to an EKG done in January 2008.  The assessment was 
chest pain/shortness of breath, and further evaluation was 
recommended.  

The report of a November 2008 cardiovascular history and 
physical examination at The Miriam Hospital shows the 
Veteran's presenting complaint was history of aortic 
valvular disease now with increased dyspnea on exertion and 
chest pressure for the past few months.  He denied resting 
symptoms or nocturnal symptoms.  He reported he was able to 
fast walk in water daily and had been able to do this for up 
to and hour but at the time of the examination could do the 
walking in water for less than 30 minutes. He denied 
paroxysmal nocturnal dyspnea, edema, or rest dyspnea.  After 
examination, the Veteran was cleared for cardiac 
catheterization.  The cardiac cauterization revealed normal 
coronary arteries and hemodynamics.  After multiple attempts 
the aortic valve was not crossed.  The physician said it was 
likely the Veteran had severe aortic stenosis.  

When the Veteran saw Dr. P.E. in early December 2008, he 
reported he could get short of breath and chest tightness 
rather easily and might feel dizzy when he stood up from a 
bent over position, but had no syncope or near syncope.  The 
Veteran said he had had a cardiac catheterization and had 
been told his aortic valve was very tight.  He was scheduled 
to see a heart surgeon and was expecting to have aortic 
valve surgery in the near future.  After examination, Dr. 
P.E. said the Veteran was stable to proceed with open-heart 
surgery.  He further noted that the Veteran had lumbar and 
cervical disc disease and had had surgery on his low back 
and neck in December 2001 and had had another surgery on his 
cervical spine in July 2004.  He said that MRIs in June 2007 
showed fusion hardware with laminectomies.  

The Veteran underwent aortic valve replacement at The Miriam 
Hospital on January 7, 2009, and was discharged to home five 
days after the surgery.  

At a VA examination in April 2009, the physician noted the 
Veteran had a recent aortic valve replacement done in 
January 2009.  The Veteran said that since the surgery he 
was feeling better with improvement of his exercise 
capacity.  He said that he still felt tired and said he 
"cannot do work" and had to have other people do things for 
him.  He said he felt his breathing was "off" and said he 
had chest pain following the surgery.  The physician said 
this was likely incisional chest pain.  On cardiac 
examination, the heart sounds were normal in intensity, and 
the physician said he could appreciate no murmur or gallop.  
Examination of the extremities revealed no edema.  The 
physician said it would certainly appear from the Veteran's 
history that there was no increase in severity of his 
condition as he could not elicit any history of worsening 
symptoms.  In an addendum to the report, the physician said 
that because an exercise evaluation was not available he 
needed to make an estimate of the Veteran's functional 
capacity.  He said that based on information provided by the 
Veteran, but with no objective testing, he would estimate 
the Veteran's functional capacity at from 3 to 5 METs.  

In a follow-up e-mail correspondence in July 2009, it was 
noted that the Veteran had stated he would have an exercise 
stress test performed outside VA, but had not communicated 
the results to VA.  In a statement dated in July 2009, the 
physician who conducted the April 2009 examination said that 
based on the estimated functional capacity of 3 to 5 METs, 
it would be expected that the Veteran would be capable of 
only sedentary employment or employment requiring only light 
physical activity with no prolonged standing, no repetitive 
lifting of more than five pounds, no repetitive bending, and 
no climbing.  

At a VA outpatient visit in August 2009 to establish care 
and get medications from VA, the Veteran denied chest pain 
or acute shortness of breath.  He said he continued to have 
joint pains and had tried many different medications that 
did not work very well.  Medications were continued.  

In an October 2009 rating decision, the RO awarded a 
temporary total (100 percent) rating based on convalescence 
for aortic valve replacement from January 7, 2009 through 
July 31, 2009.  

At the November 2009 hearing, the Veteran testified that he 
had in the past worked as an electrician, but stopped 
working full time as electrician about 20 years ago.  He 
testified that he stopped because he was too nervous and was 
on a lot of medications for his nerves.  He testified that 
years later he applied for and received Social Security 
disability benefits and the basis for the award was 
arthritis throughout his body.  

As noted earlier, VA records show service connection has 
been established for four disorders:  status post aortic 
valve replacement (previously rated as hypertensive heart 
disease) rated as 60 percent disabling before and after the 
convalescent period following surgery; erectile dysfunction, 
currently rated as 20 percent disabling; type 2 diabetes 
mellitus, currently evaluated as 20 percent disabling; and 
hypertension, currently rated as 10 percent disabling.  
Combining these evaluations using the combined ratings table 
found in 38 C.F.R. § 4.25, the Veteran's combined service-
connected disability rating is 80 percent, and the schedular 
rating criteria for TDIU consideration under 38 C.F.R. § 
4.16(a) are met.  

Because the Veteran was in receipt of a 100 percent rating 
from the date of his aortic valve surgery in January 2009 
through July 2009, the question regarding the TDIU claim is 
entitlement to TDIU before and after those dates.  

As noted previously, the probative question in TDIU claims 
is whether service-connected disabilities preclude a 
claimant  from engaging in substantially gainful employment 
(i.e., work that is more than marginal, that permits the 
individual to  earn a "living wage").  Moore v. Derwinski, 1 
Vet. App. 356 (1991).  Initially, the Board notes that the 
evidence clearly shows that the Veteran is not capable of 
performing heavy labor and may not be able to work as an 
electrician to the extent that that work might require 
climbing or repetitive bending.  

The evidence does not, however, show that throughout the 
appeal period the Veteran has been precluded from engaging 
in any substantially gainful employment.  There is no 
suggestion that erectile dysfunction interferes with 
employment, and there is no evidence of any restrictions 
associated with the Veteran's diabetes.  Further, although 
the medical evidence dated prior to October 2008 shows the 
Veteran at times reported chest pains after physical 
exertion, he maintained an exercise program and the 
physician who conducted the June 2008 VA examination said he 
did not find any significant limitation from the Veteran's 
hypertension or hypertensive cardiovascular disease that 
would render him unemployable, except for employment that 
would require significant physical exertion.  Based on this, 
and the evidence showing the Veteran has a high school 
education and work history as a driver, which is consistent 
with light physical activity, the Board finds that the 
preponderance of the evidence is against the award of TDIU 
prior to October 15, 2008.  

In his October 15, 2008, letter, the cardiologist, Dr. R.M, 
said that at that time the Veteran had multiple symptoms 
including chest pain, shortness of breath, dyspnea on 
exertion, decreased exercise tolerance, and periods of 
presyncope, which he felt prevented the Veteran from being 
employed.  In addition, when he was examined in November and 
December 2008, the Veteran had decreased exercise capacity, 
increasing chest pain, shortness of breath and dizziness and 
it was determined he had severe aortic stenosis.  Resolving 
all reasonable doubt in favor of the Veteran, the Board 
finds that symptoms associated with the Veteran's service-
connected disabilities were of such severity that they 
precluded all forms of gainful employment from 
October 15, 2008, to January 7, 2009, the date of his aortic 
valve replacement, warranting a TDIU rating during that 
period.  

As to the period following the aortic valve replacement, the 
evidence shows that by the time of the April 2009 VA 
examination the Veteran was feeling better with improvement 
in his exercise capacity.  Although the Veteran said he 
could not do work, after examination of the Veteran the 
physician concluded that based on estimated functional 
capacity, the Veteran would be capable of only sedentary 
employment or employment requiring little physical activity.  
By the time of the August 2009 VA outpatient visit, the 
Veteran denied chest pain or acute shortness of breath.  
Based on this evidence, the Board finds that for the period 
after the convalescent period that ended July 31, 2009, the 
preponderance of the evidence is against finding the 
Veteran's service-connected disabilities precluded all forms 
of substantially gainful employment.  In this regard, the 
medical evidence indicates the Veteran is capable of light 
physical activity and this is consistent with his work 
history, which includes experience as a driver.  The Board 
therefore concludes that for the period from August 1, 2009, 
the claim of entitlement to TIDU must be denied.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for cognitive disorder, claimed secondary 
to service-connected hypertension, is dismissed.  

Service connection for vision impairment, claimed secondary 
to service-connected hypertension, is denied.  

A rating in excess of 10 percent for hypertension is denied.  

A 20 percent rating is granted for erectile dysfunction 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  

A total disability rating based on individual 
unemployability is denied for the period prior to 
October 15, 2008. 

A total disability rating based on individual 
unemployability is granted from October 15, 2008, to 
January 7, 2009, subject to the law and regulations 
pertaining to the payment of monetary benefits.  

A total disability rating based on individual 
unemployability from August 1, 2009, is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


